*672ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on May 31, 1972 (262 So.2d 719) quashing the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 10, 1973 (276 So.2d 40) and mandate now lodged in this court, quashed this court’s judgment with directions;
Now, therefore, It is Ordered that the judgment of this court heretofore filed in this cause on May 31, 1972 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the Circuit Court here under review is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules 32 F.S.A.).